t c summary opinion united_states tax_court dennis wilson petitioner v commissioner of internal revenue respondent docket no 26652-06s filed date dennis wilson pro_se elizabeth r proctor for respondent laro judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case subsequent section references are to the internal_revenue_code in effect for the taxable_year at issue rule references are to the tax_court rules_of_practice and procedure petitioner petitioned the court to redetermine respondent’s determination of a dollar_figure deficiency in petitioner’s federal_income_tax the deficiency relates solely to the parties’ dispute as to whether petitioner received dollar_figure from his company enduroglas l l c enduroglas as compensation or as a partial repayment of a loan we agree with respondent that petitioner received the dollar_figure as compensation background some facts were stipulated we incorporate by reference the parties’ stipulation of facts and the exhibits submitted therewith petitioner resided in michigan when the petition commencing this proceeding was filed petitioner filed a form_1040 u s individual_income_tax_return that included a schedule c profit or loss from business petitioner reported on his schedule c that he had a sole_proprietorship that had received dollar_figure of gross_receipts during and had realized a net profit of the same amount petitioner did not report any self-employment_tax on his return as to that net profit enduroglas had reported to petitioner the gross_receipts were actually dollar_figure while petitioner apparently reported the dollar_figure by rounding the actual amount down to the nearest dollar we join respondent in rounding the actual amount to the nearest dollar ie dollar_figure and to respondent on a form 1099-misc miscellaneous income that it had paid petitioner dollar_figure of nonemployee compensation during during petitioner and other individuals were the owners of enduroglas and petitioner rendered significant services on behalf of enduroglas with the understanding that he would be paid for those services on date respondent issued petitioner the subject notice_of_deficiency stating that petitioner was liable for dollar_figure of self-employment_tax as to the net profit of dollar_figure when petitioner received the dollar_figure from enduroglas enduroglas owed petitioner a debt of a considerably greater amount after receiving the notice_of_deficiency petitioner was informed that it would have been most advantageous to him from a tax point of view to have characterized the dollar_figure as a partial repayment of that debt instead of as a payment of compensation_for services rendered to enduroglas petitioner subsequently caused enduroglas to issue to him a corrected form 1099-misc stating that enduroglas had not paid him any nonemployee compensation during on date petitioner mailed to respondent a form 1040x amended u s individual_income_tax_return which reduced petitioner’s adjusted_gross_income by dollar_figure and contained this explanation the the taxpayer received for dollar_figure was incorrect and should have not been issued a corrected one was sent in and the amount is dollar_figure similarly the claim for relief in petitioner’s amended petition states i received a 1099-misc in for dollar_figure received from enduroglas llc the 1099-misc was issued in error because enduroglas llc owed me nearly dollar_figure in loans that have not been repaid to date the dollar_figure should have been a repayment of loan instead of compensation the 1099-misc has since been corrected to dollar_figure my is being revised to reflect the corrected 1099-misc discussion the burden_of_proof is on petitioner to show that respondent’s determinations set forth in the notice_of_deficiency are incorrect see rule a 290_us_111 see also stricklin v commissioner tcmemo_1998_12 stating that respondent’s determination that petitioner is liable for self-employment_tax on his schedule c gross_receipts is presumed correct and petitioner bears the burden of proving that it is erroneous in certain cases the burden_of_proof on a factual issue relevant to ascertaining a taxpayer’s income_tax_liability may shift to the commissioner if the taxpayer introduces credible_evidence with respect to that issue see sec_7491 see also higbee v commissioner t c however such is not the case here where petitioner has neither alleged that the burden_of_proof should be shifted under sec_7491 nor established that he has met the requirements under sec_7491 for such a shifting see 125_tc_72 n affd in part vacated in part and remanded on another issue 230_fedappx_526 6th cir cameron v commissioner tcmemo_2007_260 avery v commissioner tcmemo_2007_60 the tax law concerning the characterization of a payment as compensation is clear and provides that whether amounts are paid as compensation depends on the intent of the payor at the time the payment was made see eg 115_tc_43 affd 299_f3d_221 3d cir 58_tc_1055 affd without published opinion 474_f2d_1345 5th cir enduroglas reported on the form 1099-misc that it first issued to petitioner that it had paid him dollar_figure of nonemployee compensation during and petitioner reported the payment as such on his schedule c petitioner now claims that the payment should be considered a repayment as part of enduroglas’s debt to him the facts of this case do not support that claim enduroglas paid the dollar_figure to petitioner intending that the payment be characterized as compensation and petitioner by his own admission now aspires to recharacterize the payment as a repayment of debt only because he has since been informed that such a recharacterization would be most advantageous to him only because of the perceived tax advantages while petitioner may have been free in the first instance to characterize the dollar_figure as a repayment of that debt he is now not free to recharacterize the dollar_figure as a repayment of debt see boulware v united_states 128_sct_1168 n and the cases cited thereat given that the record supports the conclusion that the dollar_figure payment made from enduroglas to petitioner was intended at the time of payment to compensate petitioner for services performed we hold as determined by respondent that petitioner is liable for the self-employment_tax that applies to that payment we have considered all arguments by petitioner for a contrary holding and have concluded that those arguments not discussed herein are irrelevant or without merit accordingly decision will be entered for respondent
